Title: From Benjamin Franklin to William Carmichael, 27 January 1781
From: Franklin, Benjamin
To: Carmichael, William


Dear Sir,
Passy, Jan. 27. 1781
I have before me your Favours of Oct. 25. Nov. 5. & Dec. 21.— I do not know whether the Duke de Crillon whom you recommend, is come to Paris. That Letter came while I was ill, & I have not since heard any thing of him. But I will enquire for him of the Prince, to whom it was not till yesterday that I was able to pay my Respects & to thank the Princess for their Civilities to my Compatriots at Madrid.— You desire, as she had not the Print she requested, that I would show her the Original to Advantage. It happened unluckily otherwise, for by the Mistake of my Man who it seems had enquired for the Princess instead of the Prince, I was shown into a Dressing Room where a Lady was at her Toilet; and not knowing at first who it was, & expecting the Prince, I was a little puzzled till he came. They speak of you with great Regard.
I wish to know whether the Cloathing you mention in yours of Nov. 5. is gone, and what the Quantity. When I heard of the Taking of Clothing for 15000 Men by the combin’d Fleet, from the English, I thought our Friends had a fine Opportunity of supplying our Wants in an essential not immediately necessary to themselves. I hope it was all sent to America.— Reports are just now spread here, but I do not learn how they came, that M. Galvez has succeded at Pensacola. This gives me the more Pleasure, as when Spain has done her own Business, in recovering Florida, she may perhaps think of helping us to recover Georgia & Carolina. But I own too, that my Expectations of great Aids from that Nation are not much stronger than yours. As yet they know us too little, and are jealous of us too much. Their long Delay in entring into Treaty with us, in pursuance of the secret Article, is to me a Mark of their not being very fond of a Connection with us, in which I think they much mistake their true Inerest, and neglect securing great and permanent Advantages to their Country.—
I thank you for your Information relating to the Batteries opened against me in America. I since hear that a Motion has been made in Congress by a Carolina Member for recalling me; but without Success; and that A. Lee has printed a Pamphlet against me. If my Enemies would have a little Patience, they may soon see me remov’d without their giving themselves any Trouble, as I am now 75. I know not what they can mean by saying that I oppos’d the Settling of Mr Dean’s Acct. I have no Interest to induce such Opposition; and no Opposition has been made. The Congress appointed Mr Johnson of Nantes to audit them, he refus’d the Service, & Mr Deane was till very lately absent.—
I am glad you have met with such Civility from the Marquis d’Yranda. From the Character Mr Grand gives me of him I wish both you & Mr Jay may cultivate his Friendship. He has conceived that Mr Jay is too reserved towards him, qu’il paroit toujours fort boutonné, was I think the Expression in a Letter Mr Grand read to me. Tho’ I did not sooner answer Mr Jay’s & your Letters relating to your Appointments, I took care immediately to order the Credit desired, and I have since accepted the Bill you mention, so that I hope you are now easy as to your particular Affairs, which I wish you may always be, enjoying withal every other kind of Happiness. With great Esteem, I am ever, Your affectionate & most obedient humble Servant
B Franklin

P.S. As I read Spanish a little, I wish you would send me the Gazette of Madrid by the Court Couriers, and any new Pamphlets that are curious. There is also a Book that I desire to have, but it being in two Volumes Folio, you cannot easily find an Opportunity of sending it; It is the Bibliotheca Hispana Nicolai Antoni.
Honble. Wm Carmichael Esqr

